IMG-202                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-3498
                                     ___________

                        CHI WU CHEN, aka ZHI WU ZHENG,
                                               Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                              Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A072-491-902)
                         Immigration Judge: William Strasser
                      ____________________________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 May 12, 2010
          Before: BARRY, STAPLETON AND NYGAARD, Circuit Judges

                             (Opinion filed: May 17, 2010)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Chi Wu Chen petitions for review of an order denying his motion to reopen his

removal proceedings. For the following reasons, we will deny the petition for review.

                                           I.
        Chi Wu Chen, a native and citizen of the People’s Republic of China, entered the

United States in 1992. He was placed in removal proceedings for entering the United

States without proper documents and he applied for asylum and withholding of removal.

Chen claimed that he had been persecuted under China’s family planning policy because

he was not permitted to marry his fifteen-year-old girlfriend and was fined for cohabiting

with her, and because his girlfriend underwent a forced abortion. He also claimed that he

feared he would be fined or imprisoned if he returned to China. The Immigration Judge

denied Chen’s application and ordered his deportation. The Board of Immigration

Appeals (“BIA”) affirmed that decision and dismissed Chen’s appeal on January 18,

1995.

        More than fourteen years later (on or about May 9, 2009), Chen filed a motion to

reopen his removal proceedings based on his 2007 marriage to a United States citizen and

pending application for an adjustment of status to lawful permanent resident. Chen asked

the BIA to take his “special situation into consideration” and to terminate or continue the

proceedings until a decision was made on his application. The BIA denied the motion as

time-barred under 8 C.F.R. § 1003.2(c)(2) on August 4, 2009. The BIA also declined to

exercise its discretionary authority to reopen the proceedings sua sponte. Chen then filed

a timely petition for review.




                                             2
                                               II.

       We have jurisdiction over this appeal pursuant to 8 U.S.C. § 1252. We review an

order denying a motion to reopen for an abuse of discretion. See Guo v. Ashcroft, 386

F.3d 556, 562 (3d Cir. 2004). Under this highly deferential standard, the BIA’s decision

will not be disturbed unless it is arbitrary, irrational, or contrary to law. Id.

       The BIA denied Chen’s motion to reopen because it was untimely. Under 8

C.F.R.§ 1003.2(c)(2), a motion to reopen must be filed within ninety days of the date of

the final administrative decision. Chen filed his motion more than fourteen years after the

BIA’s decision dismissing his appeal and none of the exceptions to the ninety-day time

limit apply. See 8 C.F.R. § 1003.2(c)(3). Chen makes several arguments that the BIA

abused its discretion in denying his motion, including that the BIA failed to review his

motion once it determined that it was time-barred, failed to grant his motion even though

his marriage is bona fide and he is prima facie eligible for adjustment of status, and

departed from its established practice of granting motions to reopen for purposes of

adjustment of status “so long as there is no clear ineligibility.” 1 But Chen never addresses


   1
     Chen relies on old law for his assertion that the BIA’s practice is to grant motions to
reopen for adjustment of status unless the record shows clear ineligibility. That was the
BIA’s former rule, announced in Matter of Garcia, 16 I. & N. Dec. 653, 654 (BIA 1978).
But the BIA has modified that rule several times. The BIA currently employs a multi-
factor test to determine whether to grant a motion to reopen for adjustment of status based
on a marriage entered into after commencement of removal proceedings, the first factor of
which is whether the motion is timely filed. See Matter of Velarde-Pacheco, 23 I. & N.
Dec. 253, 256 (BIA 2002); modified, Matter of Lamus-Pava, 25 I. & N. Dec. 61, 64-65
(BIA 2009).

                                                3
the fact that his motion was untimely or demonstrates that an exception to the time limit is

applicable in his case. And although Chen cites several cases where courts have held that

the BIA abused its discretion by denying what he identifies as “similar motions,” none of

those cases are in fact to similar to his, for none involved untimely motions to reopen

removal proceedings. Finally, to the extent that Chen challenges the BIA’s refusal to sua

sponte reopen the proceedings, this we lack jurisdiction to review that decision because it

is committed to the BIA’s unfettered discretion. See Calle-Vujiles v. Ashcroft, 320 F.3d

472, 474-75 (3d Cir. 2003).

       Accordingly, we will deny the petition for review.




                                             4